Citation Nr: 1035382	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-26 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD), for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to January 
1971 and received an honorable discharge.   He died in March 
2006.  The appellant is his surviving spouse.    

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2007 rating decision which the RO denied claims for service 
connection for PTSD for accrued benefits purposes and for service 
connection for the cause of the Veteran's death.   In December 
2007, the appellant filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2008 and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in September 2008.   

In March 2010, the appellant testified during a Board hearing 
before the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.

The Board's decision addressing the claim for service connection 
for PTSD for accrued benefits purposes is set forth below.  The 
claim for service connection for the cause of the Veteran's death 
is addressed in the remand following the order; this matter is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  At the time of the Veteran's death in March 2006, he had a 
claim pending for service connection for PTSD.

3.  The appellant filed her claim for accrued benefits in June 
2006.

4.  The medical opinion evidence of record clearly establishes 
that the Veteran had PTSD and reasonably establishes that that 
the disorder was linked to a reported in-service stressor event, 
exposure to rocket and mortar attacks.    

5.  Although there is no indication or allegation that the 
Veteran served in combat, the Veteran's reported stressor of 
exposure to enemy rocket and mortar attacks involved fear of 
hostile military or terrorist activity.  

6.  The Veteran's reported stressor of exposure to enemy rocket 
and mortar fire is consistent with the places, types, and 
circumstances of his service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD, for accrued benefits 
purposes, are met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5103, 
5103A, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for PTSD for accrued benefits purposes, the Board 
finds that all notification and development actions needed to 
fairly adjudicate the claim have been accomplished.  

II.  Analysis

Upon the death of an individual receiving VA benefit payments, 
certain persons shall be paid periodic monetary benefits to which 
the deceased beneficiary was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in the 
file at date of death, and due and unpaid.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions, or those based on 
evidence in file at the date of death, will upon the death of 
such person, be paid as follows: (1) Upon the death of a veteran 
to the living person first listed as follows: (i) his or her 
spouse; (ii) his or her children (in equal shares); (iii) his or 
her dependent parents (in equal shares) or the surviving parent.  
(2) Upon the death of a surviving spouse or remarried surviving 
spouse, to the veteran's children.  (3) Upon the death of a 
child, to the surviving children of the veteran entitled to death 
pension, compensation, or dependency and indemnity compensation.  
(4) In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore the 
expense of last sickness or burial of the veteran.  See 38 C.F.R. 
§ 3.1000(a).

At the time of the Veteran's death, he had a claim pending for 
service connection for PTSD.  For accrued benefits purposes, the 
appellant takes her husband's remaining claims as they stand at 
the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).

An application for accrued benefits must be filed within one year 
after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  In this case, the appellant filed a claim in 
June 2006, clearly within one year of the Veteran's death in 
March 2006.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

At the outset, the Board notes that a diagnosis of service-
related PTSD under DSM criteria has been clearly established.  
See 38 C.F.R. § 4.125.  In this regard, the record shows that the 
Veteran was diagnosed with PTSD under DSM criteria as early as 
1989 and was thereafter consistently found to have the diagnosis 
by treating and evaluating mental health professionals.  In 
particular, PTSD was diagnosed on September 1996 and January 1999 
VA psychiatric compensation and pension examinations.  Also, a 
more recent January 2003 VA psychiatric progress note reflects 
that the Veteran suffered from severe PTSD as a result of his 
experiences while serving in a combat zone in Vietnam.  
Accordingly, the first requirement for service connection for 
PTSD under 38 C.F.R. § 3.304(f), a diagnosis of PTSD, has been 
satisfied.

Regarding the second criterion of 38 C.F.R. § 3.304(f), the Board 
notes that one of the essential stressor events during service 
reported by the Veteran was being exposed to enemy rocket and 
mortar fire both during his duty at the ammunition depot in Long 
Binh, which included guard duty along the perimeter, and during 
the time frame when he was confined to the stockade at Long Binh.  
The Veteran reported that he found the incoming fire to be 
particularly traumatic while in the stockade as he as he had no 
weapon or ammunition, with which he could defend himself if the 
prison were overrun.  

During the September 1996 VA psychiatric examination, the 
examiner specifically noted stressor events in service, including 
being exposed to the aforementioned rockets and mortars.  The 
examiner then generally found that the Veteran's PTSD and 
accompanying symptoms were related to the in-service stressors.  
In particular, she noted that the Veteran's symptoms included 
military visions involving his comrades, and getting up at night 
to check his house and the perimeter around his house.  Thus, the 
Board finds that the second requirement for service connection 
for PTSD, a link, established by medical evidence, between 
current symptoms and in-service stressors, is reasonably 
satisfied. 

Regarding the third criterion of 38 C.F.R. § 3.304(f), the Board 
notes that the evidence necessary to establish the occurrence of 
a recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  

If VA determines that a Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided that 
such testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2009); 38 
C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
In the instant case, it is neither shown nor alleged that the 
Veteran engaged in combat.  

Additionally, the Board notes that, on July 13, 2010, VA 
published a final rule that amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 
2010)(correcting the effective and applicability dates from July 
12, 2010 to July 13, 2010).  The revisions apply to, among 
others, claims appealed before July 13, 2010, but not yet decided 
by the Board.  
  
The amended regulations indicate that if a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.   
See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 
(July 15, 2010)(correcting the effective and applicability dates 
from July 12, 2010 to July 13, 2010).  


For purposes of the amendment, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.   
Id.

In the instant case, the Veteran's reported stressor of 
experiencing enemy mortar and rocket fire clearly involves fear 
of hostile military activity. Also, the Veteran's personnel 
records reflect that he served in the 60th Ordinance Company, as 
an ammunition records clerk, that his duties included working in 
the stock control section of the Long Binh Ammunition Supply 
Depot and that he underwent periods of confinement in the 
stockade in Long Binh.  Additionally, an August 1997 report from 
the Center for Records Research (CURR) notes that the Daily Staff 
Journal submitted by the 3rd Ordinance Battalion, the higher 
headquarters for the 60th ordinance company, documents three 
incoming explosions, one of which was from a rocket attack, in 
the area surrounding the Long Binh tactical operations center in 
December 1970, during which time the Veteran was confined in the 
stockade.  Further, the Board notes that the Long Binh Ammunition 
Supply Depot was considered an attractive target for rocket 
attacks by the Viet Cong.  See e.g. Lieutenant General Joseph M. 
Heiser, Logistic Support, 130 (1991) found at 
http://www.history.army.mil/books/Vietnam/logistic/chapter4.htm.  

Given the above information, and given that there is no evidence 
of record that the Veteran was not exposed to mortar and rocket 
attacks, the Board finds that the reported exposure is consistent 
with the places, types, and circumstances of the Veteran's 
service.  Additionally, the September 1996 VA examiner considered 
this stressor as adequate to support a diagnosis of PTSD, and 
linked the Veteran's symptoms to the claimed stressor.  
Accordingly, the Board finds that the Veteran's lay testimony 
alone establishes the occurrence of the claimed in-service 
stressor.

The Board notes, however, that even if the Veteran's lay 
testimony alone was deemed insufficient to establish the mortar 
and rocket attacks, the August 1997 CURR report  provides 
necessary affirmative corroboration that such attacks occurred, 
at least while the Veteran was confined in the stockade.  See 38 
C.F.R. § 3.304; West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  The Board notes that such 
general confirmation that the Veteran, by being in the stockade, 
was in the general area of the December 1970 rocket fire, is 
sufficient to corroborate his exposure to the attacks.  See 
Pentecost v. Principi, 16 Vet. App. at 129 (Board interpreted 
corroboration requirement too narrowly by requiring a veteran to 
corroborate his actual proximity to and participation in rocket 
attacks). 
      
Accordingly, the Board finds that the final requirement for 
service connection for PTSD, sufficient evidence of the actual 
occurrence of one of the Veteran's reported stressors, is also 
reasonably satisfied.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving all reasonable doubt 
in the appellant's favor, the Board finds that the criteria for 
service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f), 
for accrued benefits purposes are met.  



ORDER

Service connection for PTSD for accrued benefits purposes is 
granted.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for the cause of the 
Veteran's death is warranted.  

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service- connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown that 
service- connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that service-connected 
disability casually shared in producing death; rather, a causal 
connection must be shown.  Id.  

In the March 2007 rating decision and subsequent August 2008 SOC, 
the RO adjudicated the appellant's claim for service connection 
for the cause of death. However, the RO's decision was based in 
part on the Veteran not being service-connected for any 
disability.  Moreover, the appellant has affirmatively alleged 
that the stress from the Veteran's PTSD contributed to cause his 
death from cardiac arrest due to systemic inflammatory syndrome.  
Consequently, as the Board has now granted service connection for 
PTSD, in order to afford the appellant appropriate due process, 
the RO must reconsider the claim for service connection for the 
cause of the Veteran's death in light of this now service-
connected disability. 

The Board further notes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that in a claim for service connection for 
the cause of the Veteran's death, VA's notice requirements 
include (1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a cause of death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a condition not yet service-connected.

In this case the appellant was sent a notification letter in 
October 2006.  This letter notified the appellant as to what 
information and evidence must be submitted by her and what 
information and evidence would be obtained by VA. While the 
letter also stated that the evidence needed to show that the 
Veteran died from a service-related injury or disease to 
substantiate the claim for service-connection for the cause of 
the Veteran's death, it did not contain an explanation of the 
evidence and information required to substantiate the claim based 
on a previously service-connected condition and an explanation of 
the evidence and information required to substantiate the claim 
based on a condition not yet service- connected.  Thus, action by 
the RO is required to satisfy the provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

Hence, prior to completing the necessary action relating to 
reconsidering the claim for service connection for the cause of 
death, to ensure that all due process requirements are met, the 
RO should, through VCAA-compliant notice, give the appellant 
another opportunity to provide evidence or information in support 
of her claim for service connection for the cause of the 
Veteran's death that is not currently associated with the claims 
file.  The RO's notice letter should explain what information and 
evidence is needed to substantiate the claim for service 
connection for the cause of the Veteran's death, consistent with 
Hupp (as discussed above), as well as explain the respective 
responsibilities of VA and the appellant in obtaining additional 
evidence.  The RO should explain that she has a full one-year 
period for response.  See 38 U.S.C.A. § 5103 (West 2002); but see 
also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted (to include the provision of a VA medical opinion, if 
necessary) prior to adjudicating the claim for service connection 
for the cause of the Veteran's death.   

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should, through a VCAA-compliant 
letter give the appellant and her 
representative another opportunity to 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for the cause of the 
Veteran's death that is not already of 
record.

The RO should explain the type of evidence 
that will be obtained by VA and the type of 
evidence that is the appellant's ultimate 
responsibility to submit.

The RO's letter should also explain how to 
establish entitlement to service connection 
for the cause of the Veteran's death, 
ensuring that its letter meets the notice 
requirements of Hupp (cited to above).

The RO should further explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by following 
the current procedures set forth in 38 
C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the appellant and her 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted ( to include 
the provision of a VA medical opinion, if 
necessary), the RO should adjudicate the 
claim for service connection for the cause 
of death, in light of the Veteran's now 
service connected PTSD, in light of all 
pertinent evidence and legal authority.

4.  If the claim for service connection for 
the cause of the Veteran's death remains 
denied, the RO should furnish to the 
appellant and her representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford her the 
appropriate time period for response.

5.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND. If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate. 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112(West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


